DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Axel Nix on August 23, 2022.

The application has been amended as follows: 

14. (Currently Amended) A metal cutting tool, comprising
the axis of rotation defining an axially forward direction and an axially rearward direction, and
a head comprising a sleeve with a front end guide,

wherein the front end guide of the sleeve comprises
a front face contact surface extending transversely , the front face contact surface being an axially forward-most surface  and
a front guide recess in an exterior periphery of the sleeve, the front guide recess comprising
a shoulder comprising a first shoulder surface extending perpendicular to the axis of rotation and a second shoulder surface extending parallel to the axis of rotation and axially rearward from the first shoulder surface, the shoulder being axially rearward of 
a lateral guide surface extending parallel to the axis of rotation between the front face contact surface and the shoulder, and
an axial abutment surface extending perpendicular to the axis of rotation, the axial abutment surface being axially rearward of the shoulder,
wherein, the lateral guide surface directly connects to the first shoulder surface, the first shoulder surface directly connects to the second shoulder surface, and the second shoulder surface directly connects to the axial abutment surface,
wherein the front face contact surface is connected to the lateral guide surface by an inclined surface,
wherein the milling cutter has cutting edges on a lateral side and cutting edges on a front face,
wherein a plane defined by the first shoulder surface intersects s on the lateral side of the milling cutter, and
[[and]] wherein the sleeve is axially displaceable.

15. (Cancelled)
16. (Currently Amended) The metal cutting tool as claimed in claim 14, 217/273,920ATFO1-03
further comprising a lateral guide  located axially rearward of the front guide recess to provide 




17. (Currently Amended) The metal cutting tool as claimed in claim 14,
	wherein the sleeve further comprises
an outer sleeve and an inner sleeve,
an additional recess axially rearward of the front guide recess, the additional recess exposing the milling cutter,
[[an]]the outer sleeve having a first contact surface that partially forms a boundary of the additional recess 
[[an]]the inner sleeve having a second contact surface that partially forms another boundary of the additional recess, 
[[with]]the additional recess including a lateral opening for the milling cutter, the lateral opening extending between the first contact surface and the second contact surface.

18. (Previously Presented) The metal cutting tool of claim 17,
wherein the outer sleeve is axially displaceable relative to the inner sleeve.

19. (Previously Presented) The metal cutting tool as claimed in claim 14,
wherein the milling cutter is a shell end mill.

20. (Currently Amended) The metal cutting tool as claimed in claim 14,
wherein the sleeve further comprises an additional recess axially rearward of the front guide recess, the additional recess exposing the milling cutter 

21. (Canceled)
22. (Canceled) 317/273,920ATFO1-03
23. (Currently Amended) The metal cutting tool as claimed in claim 19,
wherein the shell end mill has a cylindrical shape
wherein the shell end mill has a diameter between 5 mm and 20 mm.

24. (Cancelled)
25. (Currently Amended) The metal cutting tool as claimed in claim 20[[16]],
wherein the sleeve circumferentially encloses a portion of the milling cutter at a point of the sleeve between the front [[end]] guide recess and the additional recess 


Allowable Subject Matter
Claims 14, 16-20, 23 and 25 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722